Case: 18-40276      Document: 00514730529         Page: 1    Date Filed: 11/20/2018




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                    United States Court of Appeals

                                    No. 18-40276
                                                                             Fifth Circuit

                                                                           FILED
                                  Summary Calendar                 November 20, 2018
                                                       Lyle W. Cayce
ADELA RIVERA, Administrator of the Estate of Rafael Pena Clerk

                                                 Plaintiff

v.

GUERRA & MOORE LIMITED, L.L.P.

                                                 Defendants-Appellees

v.

AYSSA CANTU; ROXANNE CANTU; SANDRA DIAZ

                                                 Defendants-Appellants




                   Appeal from the United States District Court
                        for the Southern District of Texas
                              USDC No. 7:17-CV-387


Before SMITH, WIENER, and WILLETT, Circuit Judges.
PER CURIAM:*
       AFFIRMED. See Rule 47.6.




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.